DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 06/23/2022 have been entered. Applicant amendments to claim 8 overcomes the previous claim objection in the Office Action mailed 03/23/2022. The objection is withdrawn, however amendments to claim 8 raise new issues, see 112(b) rejection section below. 

Status of Claims
	Claims 1-14 and 16-21 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, line 16 has been amended such that it now recites “the reaction zone channel including at least galactose dehydrogenase”. It is unclear if the galactose dehydrogenase in the reaction zone channel is the same or different as the enzyme from line 2 of claim 8. Are there two areas that have galactose dehydrogenase or is the galactose dehydrogenase only found in the reaction zone channel? 
Claims 9-14 and 16-18 are rejected by virtue of their dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-7, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Bau (TW-2006/17391-A) in view of translated Shen (CN-204008654-U), Glezer (US-2007/0202538-A1), translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence, and Talbot (US-2008/0064943-A1). 
	Regarding claim 1, Bau teaches a galactose rabid quantitative detection system, comprising:
		a galactose composition including a galactose, a buffer and a 0-99% antioxidant, which enters a body and produces a biological sample after metabolism by the liver;
	It is stated by [0008] of Bau that a galactose composition is injected into the body, where after a period of time the subject’s blood is taken and dropped on a filter paper. [0009] of Bau recites “… galactose composition contains 1%-50% galactose powder, a buffer and an antioxidant;” 
	Bau does teach where the liver function is tested by dropping the patient’s blood on a filter paper where it is then dried to then be measured in a microplate reader to measure absorbances ([0014], [0016], [0019]-[0020]), however Bau does not teach a test strip comprising an enzyme, and a stabilizer for maintaining the enzyme stability nor a meter. 
	In the analogous art of biological test strips (electrochemical test strips), Shen teaches a test piece with an insulating substrate, and electrode unit, and first and second insulating spacers, along with a biological measuring instrument (Shen; [0005], [0008], [0091]). 
	Specifically, Shen teaches:
a test strip (biological test piece 100), comprising an enzyme, the enzyme reacts with the biological sample producing an electrochemical information (Shen; [0066], Figure 1A); and 
	[0073] of Shen states that there is at least one active material and a conductive medium for interacting with the sample that produces a chemical reaction, where the active substance can include enzymes. Further [0073] of Shen states that the conductive medium is used to receive electrons generated by the reaction and conduct the electrons to the biometer via the electrode unit. 
		a meter (biometric instrument 10) (Shen; [0091], Figure 3) comprising:
		a power supply unit (power supply unit 16) for providing a signal (Shen; [0092], Figure 3);
a connector (connector 11) for receiving the signal provided by the power supply unit (16) and transmitting the signal to the test strip (100), wherein the signal reacting with the electrochemical information produces a corresponding response signal, and the connector (11) transmits the corresponding response signal to the meter (10) (Shen; [0092], Figure 3);	
		a calculation unit (calculation unit 12) for calculating the corresponding response signal (Shen; [0092], Figure 3);
		an A/D convertor (analog to digital converter 13) for receiving the corresponding response signal from the calculation unit (12), transforming the corresponding response signal calculated by the calculation unit (12) into a digital reaction signal (Shen; [0092], Figure 3);
		a processor (processor 14) for processing the digital reaction signal (Shen; [0092], Figure 3);
		a display (display 15) for displaying the digital reaction signal (Shen; [0092], Figure 3); and
	It is stated by [0092] of Shen that blood enters the test strip 100 and is distributed on the electrode unit 120, where the power supply unit 16 applies an electrical signal to the electrode unit 120 on the test strip 100, and that electrical signal generates a corresponding response signal that is transmitted to the computing unit 12 through connector 11. Following that step, the response signal is then converted by computing unit 12 and output to the analog-to-digital converter 13 to obtain a digitized response signal that is further processed by processor 14 and is then displayed via display 15 (Shen; [0092]). 
	It would have been obvious to one skilled in the art to use the galactose solution as taught by Bau and incorporate the test strip and meter system of Shen because Shen teaches that the test strip and meter can measure various analytes and interpret the results (Shen; [0091]). 
	It is understood that the galactose solution will be administered as taught by Bau, but instead of dropping the blood on the filter paper the blood will instead be collected by the test strip taught by Shen, followed by being put into the meter system to be analyzed. 
	The combination of Bau and Shen do not teach a stabilizer for maintaining the enzyme stability, the stabilizer comprising a trehalose. 
	In the same problem solving area of assay modules with assay reagents, Glezer teaches a dry protective layer (Glezer; [0064], [0065], [0074]). 
	Specifically, Glezer teaches where dried assay reagents include: binding reagents that are useful in binding assays, enzymes, enzyme substrates, and indicator dyes or other reactive compounds that detect an analyte of interest (Glezer; [0065]). [0070] of Glezer further states that a “capture reagent” is used to refer to binding reagents that are immobilized on a surface to form a binding surface. [0074] of Glezer states that the binding surfaces may be covered with a reconstitutable dry protective layer, where a stabilizer found in the protective layer includes trehalose. 
	It would have been obvious to one skilled in the art to modify the test strip of modified Shen such that it includes a protective layer that includes trehalose because Glezer teaches that a protective layer stabilizes a binding surface and prevents a binding surface from contacting detection reagents during manufacture or storage (Glezer; [0074]). 
	The combination above does not teach wherein the enzyme is galactose dehydrogenase. It should be noted that while Shen does list glucose oxidase or glucose saccharification enzyme, it is understood that these are not limiting examples of the enzymes that could be used (Shen; [0073]). 
	In the analogous art of biosensor and substrate concentration methods, Shinozuka teaches an insulating support with an electrode unit where a dehydrogenase and coenzyme that react with a substrate to be measured are immobilized on a working electrode (Shinozuka; [0001], [0041]).
	Specifically, Shinozuka teaches where the dehydrogenase immobilized on the action electrode is galactose dehydrogenase (Shinozuka; [0051], [0052]). 
	It would have been obvious to one skilled in the art to modify the device of modified Bau such that the enzyme on the test strip of Shen is galactose dehydrogenase as taught by Shinozuka because Shinozuka teaches that the dehydrogenase that is immobilized on the electrode is an enzyme that reacts with the substrate to be measured (Shinozuka; [0051]). 
	It is further evidenced by Kenten that an enzyme that can be used to detect galactose is galactose dehydrogenase (Kenten; [0824]). 
The combination above does not teach a digital terminal for receiving the digital reaction signal. 
	In the analogous art of a sensing system to measure a physiological characteristic of a patient, Talbot teaches a sensing system with a sensor, user interface, and auxiliary device (Talbot; [0007], [0008]). 
	Specifically, Talbot teaches where a sensor may be a blood glucose sensor wired to a user interface, where the user interface is wired to an auxiliary device, which is preferably a patient monitor (Talbot; [0009]). It is seen in Figures 2A-2S of Talbot that the sensor communicates with sensor electronics, which in turn communicate with a user interface (Talbot; [0079]). It is specifically seen in Figure 2O that the sensor 100 and sensor electronics 120 are coupled to each other but communicate wirelessly to the auxiliary device 300 (Talbot; [0085]). 
	It would have been obvious to one skilled in the art to modify the device of modified Bau such that the meter system taught by Shen includes an auxiliary device as taught by Talbot because Talbot teaches that the auxiliary device that the auxiliary device can be used in a hospital, doctor’s office, or other medical setting to monitor physiological characteristics of a patient (Talbot; [0073]). 
	It is recited by the instant specification on page 9 that “Further, the digital reaction signal could be transmitted to a digital terminal 300, such as sending the signal of galactose concentration to mobile phone or computer through Bluetooth or wireless.” As such, it is understood that the auxiliary device of Talbot is a digital terminal. 
	Regarding claim 2, modified Bau teaches the system according to claim 1. Modified Bau further teaches wherein the buffer is selected from a group consisting of citrate buffer, phosphate buffer, acetate buffer, carbonate buffer, and triethanolamine buffer, see Bau [0009]. 
	Regarding claim 3, modified Bau teaches the system according to claim 1. Modified Bau further teaches wherein the antioxidant is selected from a group consisting of sodium bisulfite, see Bau [0009]. 
	Regarding claim 5, modified Bau teach the system according to claim 1. Modified Bau further teaches wherein the galactose composition is administered through injection, see Bau [0012]-[0014]. 
	Note: recitation of the galactose composition being administered through oral administration, injection, spray, inhalation, buccal, rectal, suppository or other medical acceptable way is an intended use of the galactose composition. Therefore as long as the galactose composition of Bau is capable of being administered in those various ways, it will read on the limitations of claim 5. 
	Regarding claim 6, modified Bau teaches the system according to claim 1. Recitation of the galactose composition being administered via oral administration is an intended use of the galactose composition. As long as the galactose composition of Bau is capable of being administered orally, it will read on the limitations of claim 6.
	Regarding claim 7, modified Bau teaches the system according to claim 1. Modified Bau further teaches wherein the galactose composition is administered through injection, wherein the way of injection is to let users inject the galactose composition into the body in advance, then a content of galactose in the body is measured by measuring the content of galactose in the biological sample, see Bau [0012]-[0015]. 
	[0013] recites “After the injection, the interval of about 60 minutes is calculated, and a few drops of about 0.5 mL of the subject’s blood are taken appropriately.” 
	Note: recitation of the galactose composition being administered through injection is an intended use of the galactose composition. As long as the galactose composition of Bau is capable of being administered via injection, it will read on the limitations of claim 7. 
	
Regarding claim 19, modified Bau teaches the system according to claim 1. Modified Bau further teaches a method of performing the system according to claim 1 within a user, comprising: 
the user takes a preparation with galactose in its composition in advance;
the biological sample is obtained using a biological sampling device;
the biological sample is absorbed by the test strip from the biological sampling device;
the test strip is inserted into the meter, and
the user or a professional medical staff reads the value of galactose concentration, a disease, or liver residual function of the user. 
It is seen in [0012]-[0015] of Bau that the steps for sample preparation include injecting the galactose into the test subject, where blood is collected 60 minutes after the injection, where a few drops of about 0.5 mL of the subject’s blood are taken appropriately. Bau has been modified with Shen as seen supra in claim 1 to include the test strip and meter system of Shen. As such, it is understood that instead of dropping the test subject’s blood on a filter paper as taught by Bau, it will instead be placed on the test strip of Shen. Where [0092] of Shen describes the process to analyze the sample on the test strip to display the measurement result on the display 15 of Shen.  
Regarding claim 20, modified Bau teaches the method according to claim 19. Modified Bau further teaches wherein the method can be manipulated by the subject or the professional medical staff. 
It is recited by [0012] of Bau that “… the injection amount can be adjusted according to different conditions…” It is understood that this is an adjustment to the method. Further it is understood that one skilled in the art could alter any one of the method steps in claim 19. 
Regarding claim 21, modified Bau teaches the method according to claim 19. As claim 19 is being interpreted as a user or medical staff reads the value of galactose concentration, a disease, or liver residual function, modified Bau has a user read the value of galactose concentration, which meets the limitation of claim 19. Therefore, recitation of the disease being neonatal galactosemia is not required. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Bau (TW-2006/17391-A), translated Shen (CN-204008654-U), Glezer (US-2007/0202538-A1), translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence, and Talbot (US-2008/0064943-A1), and in further view of Lu (US-2015/0024415-A1). 
Regarding claim 4, modified Bau teaches the system according to claim 1. Modified Bau does teach where the galactose composition contains 1%-50% galactose powder as stated by [0009] of Bau, however it is not specifically disclosed what the galactose powder is. 
Modified Bau does not teach wherein the galactose includes D-(+)-galactose, L-(+)-galactose, stable isotope galactose, cyclic galactose or galactose derivative. 
In the analogous art of sensitive and selective sensors that provide a quantitative detection of targets using a glucose meter, Lu teaches a kit containing sensors (Lu; abstract; [0248]). 
Specifically, Lu teaches D-(+)-galactose (Lu; [0254]). 
It would have been obvious to one skilled in the art to modify the galactose powder of modified Bau such that it is D-(+)-galactose as taught by Lu because Lu teaches that the detection of GALT activity permits the diagnosis of galactosemia, which is important for newborns because of their immediate need for milk (Lu; [0073]). 

Claim 8-12, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Shen (CN-204008654-U) in view of Glezer (US-2007/0202538-A1), translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence. 
Regarding claim 8, Shen teaches a test strip (biological test strip 100) ([0066], Figure 1A) comprising:
	an enzyme ([0073]);
	[0073] states that there is a reaction layer 150 that covers the electrode unit 120 and contains at least one active material and a conductive medium for interacting with the sample, where the active substance includes immobilized or unimmobilized enzymes.  
		an insulating substrate (insulating substrate 110) ([0066], Figure 1A); 
an electrode unit (electrode unit 120) configured on the insulating substrate (110) ([0066], Figure 1A);
a first insulating spacer (first insulating spacer 130) covering a part of the electrode unit (120) and including a reaction zone channel (reaction zone flow path 134) sited at a first edge (first edge 132) of the insulating spacer (130), wherein another part of the electrode unit (120) is exposed to the reaction zone channel (134) ([0066], [0070], Figure 1A); and 
	It is stated by [0070] that first insulating spacer 130 covers a portion of electrode unit 120 and includes a reaction zone flow channel 134 that is located at the first edge 1320 of the first insulating spacer 130. Further [0070] states that the flow channel 134 in the reaction zone only needs to expose part of the electrode unit 120. 
a second insulating spacer (second insulating spacer 140) including a second edge (second edge 142), the second insulating spacer (140) covering the reaction zone channel (134) of the first insulating spacer (130), and the first edge (132) of the first insulating spacer (130), the second edge (142) of the second insulating spacer (140), and a same side edge of the insulating substrate (110) are all in a convex arc shape, and the side edge of the insulating substrate (110) concaves inwards relative to a front half part of the reaction zone channel (134); wherein the reaction zone channel (134) comprises at least a reaction layer (reaction layer 150), the reaction layer (150) is covered by the electrode unit (120) in the reaction zone channel (134) including at least galactose dehydrogenase and a conductive medium to react with a biological sample through an electrochemical reaction ([0066], [0076], [0077], Figure 1A),
wherein the test strip (100) utilizes a convex tip of the second edge (142) of the second insulating spacer (140) and a concave structure of the insulating substrate (110) relative to the front half part of the reaction zone channel (134) to reduce a cohesive force of the biological sample, and enables the biological sample to go forward rapidly under an action of capillary phenomenon,
	Specifically, paragraph [0077] recites “The concave structure of the substrate 110 relative to the position of the front portion of the flow path 134 of the reaction zone destroys the cohesion of the blood and is matched with the capillary phenomenon to achieve the function of rapid bloodletting.”
wherein the enzyme reacts with the biological sample producing an electrochemical information. 
It is stated by paragraph [0066] that the biological test strip 100 is and electrochemical test strip. As such it is understood that the reaction is capable of producing electrochemical information.
Shen does not teach a stabilizer for maintaining enzyme stability, wherein the stabilizer comprises a trehalose. 
In the same problem solving area of assay modules with assay reagents, Glezer teaches a dry protective layer (Glezer; [0064], [0065], [0074]). 
	Specifically, Glezer teaches where dried assay reagents include binding reagents that are useful in binding assays, enzymes, enzyme substrates, and indicator dyes or other reactive compounds that detect an analyte of interest (Glezer; [0065]). [0070] of Glezer further states that a “capture reagent” is used to refer to binding reagents that are immobilized on a surface to form a binding surface. [0074] of Glezer states that the binding surfaces may be covered with a reconstitutable dry protective layer, where a stabilizer found in the protective layer include trehalose. 
	It would have been obvious to one skilled in the art to modify the test strip of Shen such that it includes a protective layer that includes trehalose because Glezer teaches that a protective layer stabilizes a binding surface and prevents a binding surface from contacting detection reagents during manufacture or storage (Glezer; [0074]). 
While the combination above does teach an enzyme (see Shen; [0073]), the combination does not teach where the enzyme is galactose dehydrogenase. 
In the analogous art of biosensor and substrate concentration methods, Shinozuka teaches an insulating support with an electrode unit where a dehydrogenase and coenzyme that react with a substrate to be measured are immobilized on a working electrode (Shinozuka; [0001], [0041]).
	Specifically, Shinozuka teaches where the dehydrogenase immobilized on the action electrode is galactose dehydrogenase (Shinozuka; [0051], [0052]). 
	It would have been obvious to one skilled in the art to modify the test strip of modified Shen such that the enzyme on the test strip is galactose dehydrogenase as taught by Shinozuka because Shinozuka teaches that the dehydrogenase that is immobilized on the electrode is an enzyme that reacts with the substrate to be measured (Shinozuka; [0051]). 
	It is further evidenced by Kenten (US-2003/0096765-A1) that an enzyme that can be used to detect galactose is galactose dehydrogenase (Kenten; [0824]). 
	It is understood that the galactose dehydrogenase will oxidize, reduce, decompose, or metabolize galactose. 
Regarding claim 9, modified Shen teaches the test strip according to claim 8. Modified Shen further teaches wherein the insulating substrate is selected from the group consisting of polyvinyl chloride (PVC), glass fiber (FR-4), polyester suphone, bakelite plate, polyethylene terephthalate (PET), polycarbonate (PC), polypropylene (PP), polyethylene (PE), polystyrene (PS), glass plate, ceramic, and any combination thereof, see Shen [0067].
Regarding claim 10, modified Shen teaches the test strip according to claim 8. Modified Shen further teaches wherein the electrode unit is selected from the group consisting of palladium, platinum, gold colloid, titanium, carbon, silver, copper, gold and 19Attorney Docket No. 5300/0274PUS1 silver, as [0069] of Shen recites “The material of the electrode unit 120 can be any conductive material, such as palladium glue, platinum glue, gold glue, titanium glue, carbon glue, silver glue, copper glue, gold and silver mixed glue, carbon silver mixed glue, or any combination of the above conductive materials.”
Regarding claim 11, modified Shen teaches the test strip according to claim 8. Modified Shen further teaches wherein the reaction layer is selected from the group consisting of an enzyme, buffer solution. Paragraph [0073] of Shen recites “The composition may be, but not limited to, an enzyme (e.g. glucose saccharifcation enzyme)… a phosphate buffer, a protective agent (e.g. protein, dextrin, dextran, amino acid, etc.)” in relation to materials on the reaction layer 150. It is understood that claim 11 only requires one of: an enzyme, coenzyme, buffer solution, stabilizer, or surfactant for the reaction layer in order to meet claim 11. It should be noted that Shen discloses more than one (enzyme, buffer solution).
Regarding claim 12, modified Shen teaches the test strip according to claim 8. Modified Shen further teaches wherein the conductive medium is selected from the group consisting of ferrocene. [0073] of Shen states that the composition on the electrode may include a conductive medium such as red blood salt, however this is understood not to be the same as the listed conductive mediums in claim 12. In the analogous art of biosensor and substrate concentration methods, Shinozuka teaches a biosensor with electrodes that have enzymatic reactions and redox that occur with immobilized enzymes (Shinozuka; [0072]).
Specifically, [0046] of Shinozuka states that among the membrane laminates used in the biosensor, one of the membranes contain an electron mediator such as ferrocene. 
It would have been obvious to one skilled in the art to replace the red blood salt of modified Shen such that it is ferrocene as taught by Shinozuka because Shinozuka teaches that an electron mediator, along with a buffer, allows for a more stable measurement (Shinozuka; [0075]). 
Examiner further finds that the prior art contained a device/method/product (i.e., test stirp) which differed from the claimed device by the substitution of component(s) (i.e., conductive medium being red blood salt) with other component(s) (i.e., conductive materials listed in claim 12), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., red blood salt for ferrocene), and the results of the substitution (i.e., act as an electron mediator) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute red blood salt of reference Shen with ferrocene of reference Shinozuka, since the result would have been predictable.
Regarding claim 14, modified Shen teaches the test strip according to claim 11. Modified Shen further teaches wherein the buffer solution is selected from the group consisting of Tris, Tricin, and hepes. [0073] of Shen does teach that the composition on the electrode may include a phosphate buffer, however a phosphate buffer is understood not to be the same as PBS. In the analogous art of biosensor and substrate concentration methods, Shinozuka teaches a biosensor with electrodes that have enzymatic reactions and redox that occur with immobilized enzymes (Shinozuka; [0072]).
[0048] of Shinozuka teaches where a membrane of the biosensor may contain a buffer component such as a Tris buffer, a Tricin buffer, or a hepes buffer. 
It would have been obvious to one skilled in the art to replace the phosphate buffer of modified Shen such that it is either a Tris buffer, Tricin buffer, or hepes buffer as taught by Shinozuka because Shinozuka teaches that the buffer component, along with the electron mediator, produce a more stable measurement (Shinozuka; [0075]). 
Examiner further finds that the prior art contained a device/method/product (i.e., test strip) which differed from the claimed device by the substitution of component(s) (i.e., phosphate buffer) with other component(s) (i.e., buffers listed in claim 14), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., phosphate buffer with Tris, Tricin, or hepes buffer), and the results of the substitution (i.e., work with the electron mediator) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the phosphate buffer of reference Shen with either Tris, Tricin, or hepes buffer of reference Shinozuka, since the result would have been predictable.
Note: As the reaction layer of claim 11 only needs one of either an enzyme, coenzyme, buffer solution, stabilizer, or surfactant for the limitation to be met, and modified Shen teaches where an enzyme, buffer solution, and stabilizer are in the reaction layer (see claim 11 supra), the recitation of the buffer solutions are given minimal patentable weight because they are not required. 
Regarding claim 16, modified Shen teaches the test strip according to claim 11. As the reaction layer of claim 11 only needs one of either an enzyme, coenzyme, buffer solution, stabilizer, or surfactant for the limitation to be met, and modified Shen teaches an enzyme, the recitation of specific surfactants is given minimal patentable weight because they are not required. 
Regarding claim 18, modified Shen teaches the test strip according to claim 8. Modified Shen further teaches wherein the enzyme can be dried, solidified and stored in a neutral, acidic or alkaline environment. 
Shen has been modified such that the enzyme of Shen is now galactose dehydrogenase as taught by Shinozuka, and as evidenced by Kenten. 
Shinozuka provides a method for producing the biosensor, which involves taking a mixed solution of phenylalanine dehydrogenase with an oxidized coenzyme, ImM, and diaphorase on the working electrode, followed by drying for 5 minutes to form the enzyme layer (Shinozuka; [0137]). It is understood that this is an example of the biosensor production, as such the phenylalanine dehydrogenase may be the galactose dehydrogenase. 
As such, it is understood that the galactose dehydrogenase of Shinozuka can be dried, solidified, and stored in a neutral, acidic, or alkaline environment. 

Claims 12 and 14 are alternatively rejected and claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Shen (CN-204008654-U), Glezer (US-2007/0202538-A1), translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence, and in view of Pei (US-2010/0270175-A1).  
Regarding claim 12, modified Shen teaches the test strip according to claim 8. If it is determined that modified Shen does teach that the conductive medium is selected from the group consisting of ferrocene, ferrocenium, methylene blue, tris(acetonitrile)ruthenium trichloride, dihydroxybenzoquinone, phenazinemethosulfate, tetrathiafulvalene tetra-cyano-quino-dimethane, methyl viologen, toluidine blue, 5,6-diamino- 1,1 0-phenanthroline, and 2,2'- bipyridine, in the analogous art of electrochemical biosensors for quantification of a specific component or analyte in a liquid sample, Pei teaches a strip with a working electrode with a reagent matrix containing an enzyme, enzyme co-factor, and a mediator (Pei; [0002], [0054]).
Specifically, Pei teaches a redox mediator such as toluidine blue, ferrocene, or methylene blue (Pei; [0084]). It is stated in [0084] of Pei that the redox mediator is used in its oxidized form, where it is desirable that both the oxidized form and reduced form of the electron mediator is stable in the reagent mix.
It would have been obvious to one skilled in the art to modify the conductive medium of modified Shen such that it is either toluidine blue, ferrocene, or methylene blue as taught by Pei because Pei teaches that mediators such as ferrocene are used as electron acceptors that recycle enzymes after substrate reaction (Pei; [0004]). 
Examiner further finds that the prior art contained a device/method/product (i.e., test strip) which differed from the claimed device by the substitution of component(s) (i.e., conductive medium in the form of red blood salt) with other component(s) (i.e., conductive mediums listed in claim 12), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., red blood salt with either toluidine blue or ferrocene), and the results of the substitution (i.e., mediating the reaction) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute red blood salt of reference Shen with toluidine blue or ferrocene of reference Pei, since the result would have been predictable.
Page 11 of the instant specification recites that “… the conductive medium is used to receive the electrons generated after an active substance is reacted with the sample…” It is understood that a redox mediator will be transferring electrodes, and is therefore a conductive medium. 
Regarding claim 14, modified Shen teaches the test strip according to claim 11. If it is determined that modified Shen does not teach the buffers in claim 14, in the analogous art of electrochemical biosensors for quantification of a specific component or analyte in a liquid sample, Pei teaches a strip with a working electrode with a reagent matrix containing an enzyme, enzyme co-factor, and a mediator (Pei; [0002], [0054]).
Specifically, Pei teaches where a buffer such as Tris, may be included with the redox mediator in dried form (Pei; [0090]). 
Examiner further finds that the prior art contained a device/method/product (i.e., test strip) which differed from the claimed device by the substitution of component(s) (i.e., phosphate buffer) with other component(s) (i.e., buffers listed in claim 14), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., phosphate buffer with Tris buffer), and the results of the substitution (i.e., work with the redox mediator) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the phosphate buffer of reference Shen with Tris buffer of reference Pei, since the result would have been predictable.
Note: As the reaction layer of claim 11 only needs one of either an enzyme, coenzyme, buffer solution, stabilizer, or surfactant for the limitation to be met, and modified Shen teaches where an enzyme, buffer solution, and stabilizer are in the reaction layer (see claim 11 supra), the recitation of the buffer solutions are given minimal patentable weight because they are not required. 
Regarding claim 16, modified Shen teaches the test strip according to claim 11. Modified Shen does not teach wherein the surfactant is selected from the group consisting of a cationic surfactant, an anionic surfactant, a neutral ionic surfactant, and a nonionic surfactant. 
In the analogous art of electrochemical biosensors for quantification of a specific component or analyte in a liquid sample, Pei teaches a strip with a working electrode with a reagent matrix containing an enzyme, enzyme co-factor, and a mediator (Pei; [0002], [0054]).
Specifically, Pei teaches where a surfactant may be included in the reagent mixture to facilitate dispensing of the reagent mixture into the electrode areas (Pei; [0088]). [0088] of Pei states that the surfactant can be selected from various anionic, cationic, and non-ionic detergents. 
It would have been obvious to one skilled in the art to modify the test strip of modified Shen such that it includes a surfactant as taught by Pei because Pei teaches that a surfactant facilitates the dispersion of the reagent mixture into electrode areas (Pei; [0088]). 
Note: As the reaction layer of claim 11 only needs one of either an enzyme, coenzyme, buffer solution, stabilizer, or surfactant for the limitation to be met, and modified Shen teaches an enzyme, the recitation of specific surfactants is given minimal patentable weight because they are not required.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Shen (CN-204008654-U), Glezer (US-2007/0202538-A1), translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence, and in view of Khan (US-2002/0072124-A1). 
Regarding claim 13, modified Shen teaches the test strip according to claim 8. Modified Shen does teach a conductive medium may be red blood salt (Shen; [0073]), however modified Shen does not teach wherein the conductive medium further comprises a metal ion compound, the metal ion compound is selected from the group consisting of MgCl2, BeCl2, CaCl2, SrCl2, BaCl2 and any one combination thereof. 
In the analogous art of analyte determination directed to reagent test strips, Khan teaches a test strip is an electrochemical test strip with a reagent material positioned on it (Khan; [0002], [0017], [0018]). 
Specifically, Khan teaches where other reagents that are present in the reaction area of a test strip include divalent cations such as calcium chloride and magnesium chloride (Khan; [0028]). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., reagents in the reaction zone channel of Shen to include calcium chloride or magnesium chloride of Khan), and that in combination, each element merely would have performed the same function as it did separately (i.e., reaction zone channel without calcium chloride or magnesium chloride), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the reaction layer on the test strip of reference modified Shen with calcium chloride or magnesium chloride of reference Khan, since the result would have been predictable.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Shen (CN-204008654-U), Glezer (US-2007/0202538-A1), translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence, and as further evidenced by Hu (US-2017/0172950-A1). 
Regarding claim 17, modified Shen teaches the test strip according to claim 8. Modified Shen further teaches wherein a test range of galactose in the test strip is 50-2000 µg/ml. 
Note: recitation of the test range of galactose in the test strip to be 50-2000 µg/ml is an intended use of the galactose, as such so long as modified Shen teaches galactose dehydrogenase, modified Shen will read on the limitation of claim 17. 
Further, as evidenced by Hu, colorimetric galactose dehydrogenase is used to quantify the concentration of galactose and the test concentration ranges from 50 to 1,000 µg/ml (Hu; [0046]). It is understood that this is the test range of galactose dehydrogenase. 

Response to Arguments
Applicant’s arguments, see page 1, filed 06/23/2022, with respect to the rejection(s) of claim(s) 1-3, 5-7, and 19-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bau (TW-2006/17391-A) in view of translated Shen (CN-204008654-U), Glezer (US-2007/0202538-A1), translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence, and Talbot (US-2008/0064943-A1).
Regarding Applicant’s argument on page 7 of 12 that the present application can solve the long-standing technical problems in the technical field are not persuasive. Applicant has not provided objective evidence that the claimed invention solves a long felt need in the art without a solution. Applicant has provided an article that states that galactose dehydrogenase activity collapses after immobilization onto the surface of a sensor, which does not provide objective evidence that this has been a long felt need. Applicant states that the publication of Attachment 1 certifies that Attachment 1 is the first technical document for fixing galactose dehydrogenase to a biosensor, this is not persuasive because objective evidence has not been provided that this is a long felt need.
In response to applicant's argument (page 9 of 12 point 1) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., oral administration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Oral administration is not claimed in the independent claim, administration is discussed in claims 5-7. Claim 5 states several different ways to administer galactose which includes oral administration, but also includes injection, spray, inhalation, buccal, rectal, suppository, or other medical acceptable way. Claim 6 describes an oral administration, and claim 7 describes injection. Finally, administering a galactose composition is the intended use of the galactose composition, and it does not provide any additional structure to the system. As such, the galactose composition only needs to be capable of being administered orally. 
Further, it is noted that Applicant argues that Bau does not teach a meter. In the rejection, Shen is combined with Bau to teach a meter. 
Applicant states the present invention achieves unexpected technical effects, but no evidence has been provided which shows these unexpected technical effects. 
Regarding Applicant’s argument point 2 that Shen detects glucose and not galactose, where glucose and galactose have different properties and that the test strip and meter structures used to detect glucose and galactose are different, Examiner respectfully disagrees. It is understood that the meter of Shen would be capable of detecting galactose, as the test strip will be modified such that the enzyme is galactose dehydrogenase. As the test strip is now configured to detect galactose, it is understood that the electrical signals detected by the meter will relate to galactose rather than glucose. Further, it is seen that for claim 1 modified Bau teaches all the structural limitations for the test strip and meter, and for claim 8 modified Shen teaches all the limitations of the test strip. 
Regarding Applicant’s argument point 3, modified Bau teaches a galactose composition with 1%-50% galactose powder, however modified Bau is not specific as to what the galactose powder is specifically. Lu teaches where D-(+)-galactose, where this type of galactose allows for the detection of GALT activity and allows for the detection of galactosemia (see prior rejection in the Office Action mailed 03/23/2022). Lu on its own is not required to detect concentration of galactose, as it is being used to teach a type of galactose that would be used in the galactose powder of modified Bau as modified Bau is not specific as to what the galactose powder is made of. Finally, argument that Lu has not been orally entered into the body is an intended use of the solution that does not provide any additional structure, see arguments for point 1 above. 
 Regarding point 4 that Shinozuka only discloses that dehydrogenase can be immobilized on the working electrode and that a large number of dehydrogenase types are listed, where Shinozuka does not disclose an example of “fixing galactose dehydrogenase on the working electrode”, examiner respectfully disagrees. Shinozuka teaches where galactose dehydrogenase is immobilized on an action electrode (see previous Office Action mailed 03/23/2022). Even though Shinozuka does not provide an explicit example of “fixing galactose dehydrogenase on the working electrode”, it is stated by [0051] and [0051] of Shinozuka that dehydrogenase is immobilized on the working electrode, and that galactose dehydrogenase is an example of a dehydrogenase that would be immobilized. Further, Shinozuka does not have to teach that it is difficult to fix galactose dehydrogenase to a working electrode it just needs to teach that galactose dehydrogenase can be immobilized on a working electrode. 
	Regarding point 5 that Kenten does not disclose an example of “use galactose dehydrogenase to detect galactose”, it is noted that Kenten is only being used as an evidentiary reference to further emphasize that an enzyme that can be used to detect galactose is galactose dehydrogenase. Further, it is not required that Kenten realize that it is difficult to fix galactose dehydrogenase on the dried strip as Kenten is an evidentiary reference and it is only required that a reference teaches the claimed limitation, it does not need to state that it is difficult to fix galactose dehydrogenase to a dried strip. 
	Regarding point 6 that Talbot teaches a blood glucose detector, it is understood that the meter of modified Bau will now detect galactose as the enzyme on the strip is galactose dehydrogenase and the electrical signals sensed by the device of modified Bau will now be related to galactose. It is understood that therefore the terminal of Talbot will be receiving information relating to galactose. One skilled in the art would still be motivated to combine Talbot because Talbot is related to measuring a physiological characteristic of a patient, and one skilled in the art would recognize that having the meter of Shen including an auxiliary device of Talbot would provide the benefit of allowing information to be viewed by a doctor at a remote location (see previous Office Action mailed 03/23/2022). 
	Regarding point 7 that Pei does not disclose an example of “immobilizing galactose dehydrogenase on the working electrode”, it is noted that Pei is being used as an alternative rejection to teach a conductive medium in the event that modified Shen does not teach the claimed conductive medium.  
	Regarding point 8 that Khan does not disclose an example of “immobilizing galactose dehydrogenase on the working electrode”, Khan is being used to teach where the conductive medium further comprises a metal ion compound. 
	Regarding point 9 that Hu does not teach examples of using oral administration and that Hu’s technical solution is to take out the specimen and detect it in a laboratory such that Hu does not disclose the “meter”, it is noted that Hu is being used as an evidentiary reference. Hu is used as evidence in the rejection of claim 17, where claim 17 is directed to the testing range of the galactose in the test strip. Modified Shen teaches the limitations of claim 8, and as such it will teach the test range of claim 17. Hu is being used as evidence to show that galactose dehydrogenase has a testing range of 50-1,000 µg/mL, which falls within the claimed range. As such, as the modified test strip of Shen teaches galactose dehydrogenase, the testing range will fall within the claimed range. 
Further, Applicant states the present application achieves unexpected technical effects, but no evidence has been provided which shows these unexpected technical effects. 

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khattak (US-2014/0336083-A1) teaches components in a reservoir that include microbeads, detector agents such as antibodies, labeled nucleic acid probes, agents that facilitate formation of the sandwich complex such as salts, agents that facilitate access and specificity to target analytes such as detergents and enzymes for lysis, blocker proteins to decrease nonspecific binding, and stabilizers such as trehalose that keep components in the reservoir functional throughout a long shelf life (Khattak; [0077]). Khattak further teaches that trehalose helps protect proteins from oxidation to increase shelf-life of a solution, especially at room temperature (Khattak; [0086]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796